     Case: 1:16-cv-10314 Document #: 71 Filed: 12/10/18 Page 1 of 2 PageID #:948



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IHSAN AYYAD,                                    )
                                                )
                   Plaintiff                    )   Case No. 16-C-10314
                                                )
       v.                                       )   Judge Harry D. Leinenweber
                                                )   Mag. Judge Sidney I. Schenkier
OGDEN MINUTEMAN, INC.                           )
et al.                                          )
                                                )
                   Defendants.                  )
  
                               PLAINTIFF’S MOTION FOR ENTRY
                                OF A FINAL JUDGMENT ORDER

       Plaintiff, Ihsan Ayyad, respectfully moves for entry of final judgment for the

attorneys’ fees and costs awarded by the Court. In support his motion, Plaintiff

states:

            1.        On April 12, 2018, the Court entered summary judgment in favor of

Plaintiff and against Defendants, jointly and severally, under the Fair Labor

Standards Act (“FLSA”) and Illinois Minimum Wage Law (“IMWL”), awarding

Plaintiff a total of $27,329.92 in damages.

            2.        On June 25, 2018, Plaintiff brought a motion for entry of a final

judgment order, which did not include attorneys’ fees and costs. See ECF No. 58

(“The judgment does not include Plaintiff’s attorney’s fees and costs… which will be

awarded in a separate final judgment order.”)

            3.        On June 27, 2018, the Court granted Plaintiff’s motion. ECF No. 60.

That same day, the Court entered a final judgment in favor of Plaintiff in the
      Case: 1:16-cv-10314 Document #: 71 Filed: 12/10/18 Page 2 of 2 PageID #:949



amount of $27,329.92, which did not include his attorneys’ fees and costs. ECF No.

61.

           4.     In July 2018, Plaintiff submitted his petition for attorneys’ fees and

costs in addition to his bill of costs ECF No. 62-63.

           5.     On December 3, 2018, the Court awarded Plaintiff attorneys’ fees in

the amount of $74,775, taxable costs in the amount of $1,731.52, and non-taxable

expenses in the amount of $171.41. The total amount awarded to Plaintiff for

attorneys’ fees, costs, and expenses is $76,677.93.

           6.     The Court should enter final judgment in favor of Plaintiff and

against Defendants, jointly and severally, for the amounts awarded. See Fed. R.

Civ. P. 54.

           7.     A proposed Final Judgment is attached as Exhibit A. Plaintiff is

also submitting the proposed Final Judgment to the Court’s Proposed Order Box.

Dated: December 10, 2018                          Respectfully submitted,


                                                  /s Samantha Kronk
                                                  One of the Attorneys for Plaintiff


Marni Willenson
marni@willensonlaw.com
Samantha Kronk
skronk@willensonlaw.com
WILLENSON LAW, LLC
542 S. Dearborn St., Suite 610
Chicago, IL 60605
(312) 508-5380
(312) 508-5382 (Fax)

Attorneys for Plaintiff



                                            2  
